Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

	Amendment  filed 08/19/2022 is acknowledged.  Claims 1-20 are pending.  Claims 6-20 remain withdrawn from consideration.  Claims 1-5 are being examined.

	
Applicant’s arguments have been fully considered and were deemed to be persuasive-in-part. Rejections not reiterated from previous Office actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims recite a method for identifying (claim 1, and claims dependent thereupon), and a system (claim 4, and claims dependent thereupon), and thus said claims are properly drawn to one of the four statutory categories of invention.  



Step 2A Prong One.

With regard to 2A Prong One,  under the broadest most reasonable interpretation, the instant claims recite judicial exceptions that are an abstract idea of the type that is in the grouping of “mathematical concepts, such as relationships, formulas, calculations” and/or “mental process”, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion.

Mathematical concepts recited in the claims include calculating a function, calculating a difference between a value and the function.

Steps drawn to a mental process recited in the claims include calculating a function, determining a line of best fit to the function, comparing slopes of the line of best fit and a linear function, calculating differences between  values and the function, identifying a transition point of the function. The steps are able to be performed in the mind, but for the recitation of the computer system. That is, for method claims, other than reciting that the method is computer-implemented, nothing in the claim element precludes the step from practically being performed in the human mind.  Additionally, for the system, apparatus, and media claims, the mere nominal recitation of a generic computer and chemical apparatus elements does not take the claim limitations out of the mental processes grouping.  

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application.

Step 2A Prong Two.


The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception

The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole “integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception”. An improvement in the judicial exception itself is not an improvement in technology. For example, if the additional limitations reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field, the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.

The judicial exceptions identified above are not integrated into a practical application because the claim only recites additional elements which are data gathering, using a generic computer component, and/or insignificant pre- or post-solution activity.  
 

The additional element of using a processor to perform the method steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claim states nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate the abstract idea into a practical application.


Obtaining physical property data is a pre-solution activity directed to aspects of the information being analyzed.  In the amended claim language the phrase  “receiving a plurality of values of a physical property as measured during a chemical process run using a chemical reaction apparatus, from the chemical reaction apparatus”  remains being drawn to receiving data obtained during pre-solution activity, 

Claims 4,5 drawn to the system which is a computer based system for data analysis recited at a high level of generality such that the recitations amount to no more than instructions to apply the judicial exceptions on a generic chemical apparatus equipped with computer system. Components, such as “value receiver”, “sensor” are components of analytical devices addressed at high level of generality. Further, such elements are addressed by their intended purpose as being capable to provide generic steps, rather than to execute the particular steps.


Step 2B

Next, the claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.
Addressing the method as computer-implemented, i.e., which merely requires generic computer implementation, fail to transform the abstract idea into a patent-eligible invention. The claims do not purport to improve the functioning of the computer itself.  Therefore, the claims as a whole do not provide significantly more than a generic computer upon which the  claimed method steps are executed. 

Receiving data is a mere data gathering, which in conjunction with an abstract idea is not enough to qualify as ‘‘significantly more’’.  

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to arguments
Applicant’s arguments have been considered but are not deemed persuasive. Applicant is invited to review Board’s decision of  05/02/2017 in the parent application 13/985314.
112, second paragrapht
Claim Rejections - 35 USC § 112, second paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5  are rejected under  35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
The claims are amended to replace language “calculating a function” with “receiving a calculated a function”.  It remains unclear what is the “function” that is  being received.   It is also unclear with regard to what data the “calculated function” had been calculated and if it has relation to the  data received from the chemical apparatus. The limitation is generalized to the point where it does not reflect any specific and practicable series of steps that a practitioner actually perform. Rather, it stands as the place holder terms encompassing any and all activities that may arrive at the results that are simply asserted in the instant claims. While it is clear from the instant claims what applicants intended results of practicing the method should be, it is obscured by the generalized terminology what practicable series of steps are included (or excluded) from the claims scope. The specification, although providing particular examples, does not provide a standard for ascertaining the meaning of “calculating a function”, and one of ordinary skills in the art would not be reasonably appraised of the scope of the invention. Therefore, the metes and bounds of the claimed invention is indefinite because it cannot be established what steps or procedures are included or excluded from the scope of the claims.



Double Patentg

Double Patenting
	The nonstatutory double patenting rejection of record is withdrawn in view of filing a Terminal Disclaimer. 
Conclusion.
	No claims are allowed

 end
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631